Citation Nr: 1525438	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-28 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, and if so, whether service connection is warranted.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), from April 1, 2011, to include entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 from May 1, 2011 to October 1, 2011.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2010, the Veteran filed a claim for an increased rating for her service-connected PTSD and a claim to reopen her previously denied low back disability.  In a January 2011 rating decision, the RO granted a temporary total rating (100 percent) for August 25, 2010 to January 21, 2011 and a 50 percent rating from February 1, 2011 for the service-connected PTSD.  The January 2011 rating decision also denied the claim to reopen due to lack of submission of new and material evidence.  

New evidence was received after the January 2011 rating decision and in June 2011, the RO issued a rating decision which extended the temporary total rating to March 30, 2011, with a 50 percent rating assigned from April 1, 2011.  The RO continued the denial of the claim to reopen the back disability.  In June 2011, the Veteran filed a Notice of Disagreement with the June 2011 rating decision.  This appeal follows.  

In April 2015, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied a claim for entitlement to service connection for a low back disability because there was no evidence of an in-service injury and no post service evidence of a low back disorder that began in or was aggravated by service.   

2.  The evidence received since the prior denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim of service connection for a low back disability.  

3.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that her PTSD has resulted in total occupational and social impairment for the entire appeal period.

4.  A TDIU is a lesser benefit than a 100 percent schedular rating for PTSD, and the claims for a TDIU and an increased rating for PTSD arose at the same time and are essentially premised on the same evidence.





CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the June 2007 rating decision is new and material and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 100 percent for the service-connected PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2014).

4.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.  In regard to the Veteran's claim for an increased rating, as the Board is granting a 100 percent disability rating for the entire appeal period, the decision is completely favorable, thus no further action is required to comply with the VCAA. 




II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening her previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a June 2007 rating decision, the RO denied entitlement to service connection for low back disability due to no evidence of an in-service injury and no post service evidence of a low back disability that began in or was aggravated by service.  The Veteran was notified of her appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the June 2007 rating decision is final.

Since the previous denial, the Veteran testified at the April 2015 Board hearing that she injured her lower back during service while unloading a truck of rations.   She also submitted medical records which show treatment for a back disability.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, there is now evidence of an in-service injury and a current disability, which may be related to the incident in service.  This evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for a low back disability is reopened.

The Board notes that the Veteran has alleged that her service treatment records (STRs) are incomplete.  See January 2011 correspondence; see also April 2015 Board Hearing Transcript, p.9.  The Board has reopened the matter and is remanding it for further development.  In the event that the Veteran's missing STRs are obtained on remand, the previously denied claim of service connection for a back disability must be considered, and not reopened.  38 C.F.R. § 3.156(c) (2014).  

III.  Increased Rating for Mental Disorders

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Veteran was granted Social Security Administration (SSA) disability benefits in February 2010 for degenerative disc disease and a mood disorder.  The Veteran underwent a psychological evaluation in connection with her claim where the Veteran reported she could not work around men, used to drink half a gallon of liquor a day up until a year prior and had one past suicidal attempt.  The Veteran denied flashbacks, nightmares, delusions or hallucinations.  The psychologist noted that the Veteran was cooperative, but guarded; had a dysthymic mood, logical thought process, no suicidal or homicidal ideations and a normal memory.  On examination, the psychologist noted that the Veteran had some affective instability, some impulsiveness, goal directed thought process, full orientation, intact memory and good recall.  The Veteran reported that her activities of daily living (ADL) include doing light chores, making simple meals, using public transportation and shopping.  The psychologist opined that the Veteran's ADLs were slight limited and noted that the Veteran's mental impairment was not severe.  Her GAF score was 55.  

The Veteran was admitted to the Psychosocial Residential Rehabilitation Treatment Program (PRRTP) from August 25, 2010 to January 5, 2011.  The Veteran attended counseling for her PTSD symptoms and also was advised on setting post-rehabilitation goal setting, including employment.  In January 2011, her GAF score ranged from 40 to 48.  She was subsequently granted an extension in the program until March 30, 2011, when she was subsequently discharged.  During her extended period, the Veteran's GAF score was 45.  In March 2011 her GAF score was 48.  At the time of her discharge, the Veteran's condition was listed as medically and mentally stable, with no suicidal or homicidal ideations.  The Veteran was subsequently admitted to the Transitional Residence VA Domiciliary Program (TR/VA/DOM), where she participated in a compensated work therapy (CWT) program.  

The Veteran was afforded a VA examination in November 2010 where the examiner noted the Veteran's hospitalization for her PTSD from August 9, 2010 to August 25, 2010.  The examiner noted that the Veteran had difficulties in her interpersonal relationships with both fellow veterans and medical staff.  The Veteran reported that she left her boyfriend of 32 years in August 2010.  She had previously stayed lived with her boyfriend's mother, but had difficulties with her and moved out of the house.  The Veteran reported that has a good relationship with her adult daughter, but has no friends.  She reported that she does not trust men, based on her previous military sexual trauma.  

On examination, the examiner noted that the Veteran: (1) was clean and appropriately dressed; (2) had a labile affect, with frequent crying; (3) was oriented to person, time and place; and (4) denied delusions, homicidal or suicidal thoughts.  The Veteran reported frequent (daily) panic attacks when stressed or when fearful of being in the presence of men.  The examiner noted that the Veteran had recurrent and intrusive distressing recollections of her sexual trauma; persistent avoidance of stimuli associated with the trauma and persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilence and exaggerated startle response.  The Veteran reported that these symptoms' occurrences ranged between quite a bit to extremely often.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55 to 60.  

The examiner opined that the Veteran exhibited total occupational and social impairment due to PTSD signs and symptoms.  The examiner reasoned that the Veteran had difficulties in interpersonal relationships with lack of trust and hyperarousal, triggered by males who remind her of her perpetrators.  

A November 2010 VA treatment note indicates that the Veteran was having difficulty regulating her emotions.  The Veteran slammed doors, refused to discuss her feelings and exhibited disruptive and belligerent behavior.  

In a June 2011 Notice of Disagreement, the Veteran stated that she had been receiving treatment for her symptoms of anxiety, depression, overwhelming feelings, inability to focus, difficulty sleeping, inability to use public transportation, nightmares, fear of the dark, and lack of control over her thoughts.  In an April 2012 correspondence, the Veteran stated that her daughter pays for someone to come to her house and help her get ready for the day, especially on days when she feels depressed or has no energy.   An October 2012 correspondence from the Veteran's daughter indicates that the Veteran is forgetful and cannot retain information for more than 1 day.  The Veteran's daughter states that the Veteran is benefiting from group therapy, but her progress is slow.  She further states that her mother has nightmares, darkness phobia, fear of men, and contemplates suicide.  

The Veteran was afforded another VA examination in August 2013 where the Veteran reported that she was temporarily living with her daughter because her home's bathroom's smell reminded her of her sexual assault.  The Veteran reported that she rarely leaves her daughter's house.  She attempted to go to school, but was unable to handle being in class with men.  She reported that she tried online classes, but did not perform well.  She reported difficulty learning and memorizing information.  The Veteran reported an increase in social isolation and paranoia symptoms.  She reported that her irritability led to physical confrontations and she described herself as a sad person.  

The examiner noted the Veteran's PTSD and polysubstance dependence diagnoses.  She indicated that the Veteran's symptoms had worsened after completing her outpatient and residential programs because the Veteran reported that she felt the safest with the VA programs.  The examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas.  The Veteran also had persistent symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory loss, flattened affect, suicidal ideations, disturbances of motivation and mood, etc. The examiner assigned a GAF score of 51.  She opined that the Veteran needs a "significant level of treatment resources to feel safe and well enough to participate in normal life experiences."  

Most recently, the Veteran was afforded a VA examination in May 2014 where the examined opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that she still lived with her daughter, but that the relationship has been strained.  She reported that she was taking college courses in behavioral health and had difficult remembering information.  She reported that she has done well in her classes, despite her memory problem.  She also has been able to tolerate classes with men in attendance.  The Veteran reported continued sleep disturbances and increased anger.   She reported that she "has no drive" and thinks of suicide daily, but "does not have the nerve" to do it.  The examiner concluded that the Veteran's symptoms appear to have lessened since her last evaluation, but they are still in the moderate to severe range.   "[The Veteran] continues to experience significant impairment in occupational and social functioning."

VA treatment records from September 2014 to May 2015 indicate that the Veteran reported symptoms of irritability, anxiety, depressed mood, and difficulty concentrating.

At the April 2015 Board hearing, the Veteran testified that she rarely socializes and if she is in a crowd, she becomes claustrophobic.  She does not have any friends and barely speaks to her immediate family members, including her children.  She reported that she can't remember much and that her "whole thinking process is messed up."  She testified that if something little goes wrong in her day, she becomes severely depressed.  She stated that she thinks of suicide daily and the only thing that has stopped her from going through with it is the lack of medications.  She testified that she experiences a great deal of anxiety and her brain is constantly going.  She doesn't handle stress well and is not motivated to do much.  She gets irritated easily and even has used physical violence when someone at Walmart irritated her. 

Based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent rating for the service-connected PTSD for the period on appeal.  The Veteran's symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, nightmares, memory loss, disturbances of mood, suicidal ideations, and impaired control are severe, and have occurred on a daily to weekly basis since the inception of the Veteran's increased rating claim.  The Veteran has had periods of times when her symptoms have temporarily improved; however, the symptoms have generally been consistent.  Her nightmares have caused her to have difficulty sleeping for long periods of time.  Her disturbances of mood have caused her be agitated by little things and subsequently lash out people.  Her depressed mood prevents her from being motivated to do daily activities.  She does not feel motivated to work.  She does not have a good relationship with her family, including a daughter, with whom she lives.  She does not have any friends or a desire to socialize.  Until recently, she has had difficulty in school, due to her memory problems and fear of men in the classroom.  She constantly thinks of suicide, although she has not actively made any attempts.  She has low self-esteem which affects her thought processes.  Based on the frequency, severity and duration of the Veteran's symptoms, the Board finds that the Veteran has total occupational and social impairment.  

The Veteran contends that she is entitled to a temporary total for the time she participated tin TR/VA/DOM.  A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability. 38 C.F.R. § 4.29(a).

The RO has granted the Veteran a temporary total rating for the period of August 25, 2010 to March 30, 2011 for the period in which the Veteran participated in the PRRTP, but denied such a rating for the time the Veteran participated in the TR/VA/DOM (March 30, 2011 to September 30, 2011).  As the Board is granting a 100 percent rating for the entire period on appeal, the Veteran's claim for a temporary total under 38 C.F.R. § 4.29 for the period in which she participate in TR/VA/DOM is moot.  

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether she is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2014). 

V.  TDIU

The current claim for a TDIU and an increased rating for PTSD have been recognized as essentially arising at the same time and involving the same evidence. Hence the grant of an increased 100 percent schedular rating for PTSD renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. at 35; see Locklear v. Shinseki, 24 Vet. App. 311, 318 , foot note 2 (2011).  The appeal as to the TDIU issue is, therefore, dismissed.

As noted above, the Veteran would not be entitled to a TDIU at the same time she was in receipt of a 100 percent rating based on the same disability.  The Veteran is only service-connected for one disability.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. at 280.
ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a low back disability, having been received, the claim to reopen is granted.  

Entitlement to a rating of 100 percent, for the service-connected PTSD, is granted, subject to regulations applicable to the payment of monetary benefits.

The appeal as to entitlement to TDIU is dismissed.


REMAND

First, having reopened the back disability under Shade, the Board finds that the Veteran is entitled to a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's low back disability is related to her active service. The Veteran has submitted evidence that she suffers from a current low back disability and there is evidence that the Veteran injured her back during service, but insufficient medical evidence to adjudicate the claim.

Second, the Veteran testified that she injured her back during service while unloading a truck.  She stated that she was treated for this injury in 1989 and was prescribed Percocet and contends that her STRs are incomplete.  See January 2011 Veteran's letter; see also September 2013 Veteran's statement.  As the Veteran's service treatment records may be incomplete, the Board finds that a remand is necessary to obtain any missing records.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain the Veteran's service treatment records for any period of service from 1985 to 1993.  See January 2011 Veteran's letter; see also September 2013 Veteran's statement.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the electronic claims file, and the Veteran informed in writing.  

2.  Then, schedule the Veteran for a VA examination to evaluate his claim of service connection for a low back disability.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted. The examiner also should provide a medical opinion that expressly addresses the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability condition began in or is related to service.

The examiner's attention is directed to the Veteran's statement that she injured her back during service after falling on the back of the tailgate of a truck while unloading rations.  The examiner should assume that the Veteran is a reliable historian.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated. Then readjudicate the claim on appeal.   If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


